IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                     Assigned on Briefs February 25, 2014 at Knoxville

                 STATE OF TENNESSEE v. DESHUNDRIC DENNIS

                      Appeal from the Criminal Court for Shelby County
                            No. 11-02198    L.T. Lafferty, Judge




                 No. W2012-02236-CCA-MR3-CD - Filed March 28, 2014


The defendant, Deshundric Dennis,1 appeals his Shelby County Criminal Court jury
conviction of aggravated assault, for which he received a three-year Range I sentence. On
appeal, the defendant challenges the sufficiency of the convicting evidence. Discerning no
error, we affirm.

               Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which JOSEPH M.
T IPTON, P.J., and D. K ELLY T HOMAS, J R., J., joined.

Phyllis Aluko (on appeal), and Michael Johnson (at trial), Assistant District Public
Defenders, for the appellant, Deshundric Dennis.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Kate Edmonds, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                                 OPINION

              At trial, the victim, Tresa Triplett,2 testified that on October 14, 2010, she went
to the home of her fiance’s mother, Carolyn Hawkins, to retrieve the cord to her computer.

        1
           The defendant’s first name is spelled “Deshundric” in the indictment, but the defendant testified
that his first name is spelled “Deshundrick.” As is the policy of this court, we utilize the spelling contained
in the indictment.
        2
         The victim’s first name is spelled “Teresa” in the indictment, but she testified at trial that her first
name is spelled “Tresa.” We will honor the spelling provided by the victim at trial.
When she arrived, she looked through the storm door and saw the defendant, her fiance’s
brother, sitting “to the left of the den” inside the home. She then went inside and picked the
cord up from the table. She said that she heard the defendant “mumbling” and recalled that
he “just had a look like a ‘don’t mess with me’ look.’” She left the house without speaking
to the defendant. While in the driveway getting into her vehicle, the victim heard the
defendant call out her name and call her a “b[****].” The victim said that she and the
defendant had not had any previous disagreements in the entire five and one half years that
she had been dating the defendant’s brother.

                Disturbed by the defendant’s behavior, the victim telephoned Ms. Hawkins and
told her that the defendant had “flipped out” and related her interaction with the defendant.
According to the victim, Ms. Hawkins said that she “was tired of it, and she was going to the
house.” The victim said that she warned Ms. Hawkins not to go to the house alone, and the
two women made plans to meet at the house later. Before going to Ms. Hawkins’ residence,
the victim spoke with Ms. Hawkins on the telephone, and during that conversation, she
“heard like breaking of glass and . . . someone talking loud . . . in an angry kind of state.”

               When the victim arrived at the appointed time, she saw Ms. Hawkins standing
in the driveway. After “a minute or two,” the defendant came out of the house and put some
items into his car. When the defendant saw the victim, he said, “‘I’m going to kill that “B,”’
and began walking toward the victim. The victim, who had not yet exited her vehicle,
recalled that the defendant “was just kind of raving” and walking toward her car. When she
“saw his arm go up” and heard a gunshot, she “put the car in reverse and proceeded in getting
away from that location.” Ms. Hawkins screamed, “‘Run, Tresa.’” The victim said that the
gunfire continued as she drove away from the residence. The victim said that she was “[j]ust
scared” during the ordeal.

               During cross-examination, the victim agreed that the defendant was in an
agitated state when she first arrived at Ms. Hawkins’ residence. She admitted that the
defendant did not threaten her at that time. She said that she telephoned Ms. Hawkins to
warn her that the defendant “was in one of those states that [the victim had] only heard about
[but] never seen.” She acknowledged that the defendant could “[p]robably” tell that the two
women were talking about him in the driveway. The victim equivocated when asked if she
actually saw the defendant in possession of a weapon, saying, “I couldn’t say, no, I couldn’t
say that I saw it because I heard the fire.” She conceded that no bullets struck her car. She
said that she did not look back as she drove away from the house.

              During redirect examination, the victim admitted that she told police officers
that the defendant “‘pulled the gun out and shot it down.’”



                                             -2-
                Carolyn Hawkins testified that the victim telephoned her on October 14, 2010,
and that their conversation prompted Ms. Hawkins to return to her residence. When she
arrived, she noticed “some confusion going on.” She said that she asked the defendant what
was going on and that “he just sort of like went into a rage . . . and started tearing . . . pictures
off the wall and stuff.” Ms. Hawkins said that she went outside and saw the victim pulling
into the driveway. Ms. Hawkins said she told the victim to leave because the defendant had
been “saying what he was going to do to her.” She said, “Well, he stated that ‘I’m going to
kill this “B,”’ you know.” After Ms. Hawkins told the victim to leave, the defendant came
“out the door and he was walking toward her truck.” As the victim backed out to leave, Ms.
Hawkins saw the defendant with a gun, “shooting down the street, the direction that the truck
went.” She said that she saw the defendant take the gun from his pocket and fire it four or
five times.

              During cross-examination, Ms. Hawkins said that by the time the defendant
pulled the gun, he was close enough to the victim’s vehicle to open the door and shoot the
victim “if he had wanted to.” She said that he did not point the gun at the victim or at her
vehicle.

              Memphis Police Department (“MPD”) Officer Charles Cathey testified that he
collected four nine millimeter shell casings from Ms. Hawkins’ driveway. MPD Officer
Russell Cathey testified that he conducted a traffic stop of a vehicle in which the defendant
was a passenger, and during a search of that vehicle, he discovered a High Point nine
millimeter handgun in the trunk. The defendant claimed ownership of the weapon.

              At the conclusion of this testimony, the State rested. After a full Momon
colloquy, the defendant elected to testify.

               The defendant testified that on October 14, 2010, he was asleep in a chair in
the living room after having been “up all night.” At some point, he said, “[a] male figure
came in” and “slammed the top of the washing machine,” waking the defendant. After this
happened a second time, the defendant “took a shower and went to the bank.” The defendant
said that he was “really not sure” whether he had come in contact with the victim on October
14, 2010, saying, “It was someone who appeared to be her. It was her truck but I’m not for
sure if it was her, though. . . . Like I say, the person who came in, the preliminary, I’m not
even sure that was her.” Upon further questioning, the defendant denied having any contact
with the victim on October 14, 2010, and claimed that he did not even see the victim on that
day. He also denied having threatened her in any way. He said, “I never did that. If I would
have did that, me and my brother would have had an altercation a long time ago.”

               The defendant again said that he saw the victim’s vehicle being driven by

                                                 -3-
someone, but he claimed that he was not sure that the driver was the victim. He also
admitted firing his gun at the vehicle. He said that he fired the gun as a result of “a
confrontation” he had with a “male figure” inside his mother’s home earlier in the day. He
attempted to explain,

               I thought it was my brother, but I’m not really sure. Like I say,
               it’s been a lot of strange things happening over the last few
               years. I’m really not sure that was him.

                      But a male figure did come in and me and him had some
               words. It was nothing . . . . ‘Cause, like I say, there’s a lot of
               strange things that had been happening. So, I wasn’t really sure
               it was him, but it sounded like him.

The defendant said that after the “altercation” with the “male figure,” he got into the shower.
When he got out, he saw his mother in the residence, but he claimed that he “really wasn’t
sure that that was her, ‘cause the way that she approached me, she’s never approached me
in this type of manner before.” He said that his mother told him to remove his belongings
from her house. The defendant said that the glass in a picture frame broke when he and Ms.
Hawkins struggled over a photograph of the defendant’s son.

                The defendant testified that as he transferred his belongings to his car, he saw
a brown Dodge Durango pull into the driveway. He said that he was not sure that the victim
was in the vehicle “‘cause she’s dark-skinned, and the person in the truck was kind of light-
skinned.” He added, “And the male figure was with her, and they was at the end of the
driveway talking. . . . [T]he male figure said something to me, which I didn’t respond.” The
defendant characterized the testimony of Ms. Hawkins and the victim that they were alone
in Ms. Hawkins’ yard as “a blatant lie.” He said, “They just came in and lied under oath.
Like I say, . . . I don’t have nothing to hide. Like I say, I was charged with the handgun.”

               The defendant insisted that he had “seen the person in the truck insert a clip in
the gun” and claimed that he “thought this other figure was going next door to get a gun.”
He said, “It’s a house directly next door. The truck was sitting at the end of the driveway,
my back was turned, and I fired two shots in the ground next to the male figure to let him
know I wasn’t going to . . . attempt to get no guns. She got one . . . .” The defendant
maintained that he fired only two shots, then he stated that he actually fired a third shot at the
feet of the “male figure” as “a warning.”

             During cross-examination, the defendant said that he could not be sure that the
“male figure” who entered Ms. Hawkins’ residence and slammed the washing machine lid

                                               -4-
early on the morning of October 14, 2010, was his brother because “people play a lot of
games” and “[p]eople wear voice modifiers, try to use other people’s voices.” He said that
although he and the “male figure” were “close to close,” he could not get “a clear picture”
to discern whether the figure was his brother. Of the “male figure” he saw outside with the
victim, the defendant said, “It was somebody, I was supposing it was . . . my brother, but it
wasn’t my brother, though. Like I said, once again, it wasn’t him.”

                The defendant admitted that he did not stay to speak with police officers,
explaining, “I don’t really trust the police, ‘cause like I say, I got stuff . . . in my package,
trying to have me involved in a burglary, and I never burglarized anything in my life, so I .
. . don’t even trust the police. I left.” He denied that he fled the scene, however, saying that
he “left to do what [he] was in the process of doing.” The defendant then claimed that he did
stay until police arrived and that he “walked right past the police” as he left Ms. Hawkins’
residence. He insisted that the police “let [him] keep walking.”

             Based upon this proof, the jury convicted the defendant as charged of the
aggravated assault of the victim.

              On October 28, 2011, the trial court imposed a three-year, Range I sentence to
be served in confinement and awarded the defendant pretrial jail credit from his arrest on
October 14, 2010, to October 28, 2011. The defendant filed a timely but unsuccessful motion
for new trial, and the trial court appointed the public defender’s office to represent the
defendant on appeal.

              In this appeal, the defendant challenges the sufficiency of the convicting
evidence. Specifically, he claims that, because of his mental state at the time, the State failed
to establish that he acted intentionally or knowingly. He also claims that because the
evidence established that he did not actually aim at the victim when firing, her fear was not
reasonable.

                We review the defendant’s claim mindful that our standard of review is
whether, after considering the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324 (1979); State v.
Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). “[D]irect and circumstantial
evidence should be treated the same when weighing the sufficiency of such evidence.” State
v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).

             When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact.

                                               -5-
Winters, 137 S.W.3d at 655. Questions concerning the credibility of the witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are
resolved by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Significantly, this court must afford the State the strongest legitimate view of the evidence
contained in the record as well as all reasonable and legitimate inferences which may be
drawn from the evidence. Id.

               As charged in this case, “[a] person commits aggravated assault who . . .
[i]ntentionally or knowingly commits an assault as defined in § 39-13-101, and [u]ses or
displays a deadly weapon.” T.C.A. § 39-13-102(a)(1)(A)(ii) (2006). For purposes of this
case, “[a] person commits assault who . . . [i]ntentionally or knowingly causes another to
reasonably fear imminent bodily injury.” Id. § 39-13-101(a)(2).

               Both the victim and Ms. Hawkins testified that the defendant cursed the victim,
threatened to kill her, and then fired a handgun in the direction of her vehicle as she fled the
scene in fear. Although the defendant claimed that he did not threaten the victim and that he
fired shots into the ground only as a “warning” to the “male figure” who appeared to be the
defendant’s brother but was not actually his brother, the jury was free to disregard this bizarre
testimony. In our view, the testimony of the two women sufficiently established that the
defendant intentionally or knowingly caused the victim to reasonably fear imminent bodily
injury.

              Accordingly, the judgment of the trial court is affirmed.


                                                     _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                               -6-